Callahan, J.,
dissenting. I respectfully dissent. It appears clear to me that the condemnation clause in the lease was not intended to apply to a taking of the plaintiffs leasehold interest by the lessor, the defendant commissioner of transportation. Therefore, the formula for assessing damages contained in that clause has no application to the present situation. Consequently, the trial referee should not have used the formula in the lease when assessing damages, but rather should have employed the usual method of measuring damages for the taking of a leasehold interest. See Gigliotti v. Wood, 175 Conn. 243, 246, 397 A.2d 1342 (1978). I believe that he erred in failing to do so.
I would remand this case for a new hearing to determine the value of the plaintiffs leasehold interest, *497including the option years,1 without regard to the formula contained in the condemnation clause of the lease.

 See Canterbury Realty Co. v. Ives, 153 Conn. 377, 384, 216 A.2d 426 (1966).